AMENDED AND RESTATED

AGREEMENT

 

for a

 

POND FINES RECOVERY FACILITY

 

between

 

BEARD PINNACLE, LLC

 

and

 

PINNACLE MINING COMPANY, LLC

 

(Original Agreement dated September 7, 2004)

(Amended as of July 1, 2005)

(Amended and Restated Amendment dated October 31, 2006

Effective as of September 1, 2005)

 

 

--------------------------------------------------------------------------------



This Amended and Restated Agreement (this “Agreement”), dated as of October 31,
2006 but effective as of this September 1, 2005, by and between Pinnacle Mining
Company LLC, a limited liability company (herein “PMC”), and Beard Pinnacle,
LLC, an Oklahoma limited liability company (herein “BP”)

RECITALS:

Whereas, PMC is willing to lease to BP the necessary property for construction
and operation of a Pond Fines Recovery Facility, to permit BP to process Raw
Slurry and to accept from BP all or a portion of the Recovered Pond Fines in
exchange for a processing fee in accordance with the terms of this Agreement.
The Pond Fines Recovery Facility will be located at the Smith Branch Coal Refuse
Disposal Facility at PMC’s Pinnacle Preparation Plant near Pineville, Wyoming
County, West Virginia. The Pond Fines Recovery Facility is depicted on the map
entitled BTI Recovery Plant – Layout and Site attached hereto as Exhibit A.

Whereas, BP intends to construct and operate a pond fine recovery plant, a
recovery dredge, a power distribution system, and other miscellaneous capital
facilities necessary to process and deliver reclaimed pond fines to the Delivery
Point at PMC’s Pinnacle Preparation Plant - as depicted on the map entitled BTI
Delivery Point that is attached hereto as Exhibit A. Now therefore, in
consideration of the mutual covenants set forth in this agreement, the Parties,
intending to be legally bound, hereby agree as follows:

1.0 Definitions:

Each term set forth below in this Section 1.0 in bold print is a defined term.
Each other term in this Agreement that is set forth in parentheses and enclosed
by quotation marks is also a defined term. Certain defined terms used in this
Agreement are defined in this Section 1.0 and the remaining defined terms used
in this Agreement are defined in the body, the preamble and the recitals of this
Agreement. When used in this Agreement, the terms defined in this Agreement
shall have the meanings ascribed to them in this Agreement. The following terms
shall have the meanings specified adjacent to them (those meanings to be equally
applicable to the singular and plural forms thereof):

Approval - Acceptance by PMC of a process, procedure, design or other
stipulation submitted by BP for review by PMC, as required elsewhere in this
Agreement. By Approval of a process, procedure or other stipulation, PMC
acknowledges and approves the intended action by Beard, but PMC does not assume
any responsibility or liability for the accuracy, validity or economic viability
of an approved process, procedure, or any other stipulation. Approvals must be
granted in writing.

Clean Coal - Conforming Clean Coal or Non-Conforming Clean Coal processed from
Raw Slurry at the Pond Fines Recovery Facility.

Conforming Clean Coal - Coal processed at the Pond Fines Recovery Facility that
either meets or improves upon Quality Specifications and may be accepted by PMC
at the Standard Compensation Rate.

 

1

 

--------------------------------------------------------------------------------



Delivery Point - A location where all coal processed by BP and accepted by PMC
shall be delivered by BP. The Delivery Point is located west of the DTE facility
and near the Pinnacle Preparation Plant clean coal stockpile as shown on Exhibit
A.

Minimum Base Amount - The minimum amount (20,000 tons) of Conforming Clean Coal
that PMC shall accept (and with respect to which it will, if delivered as
provided herein, pay as a processing fee to Beard in each month during the Term
of this Agreement subject to the terms hereof).

Non-Conforming Clean Coal - Clean Coal that does not meet or improve upon the
Quality Specifications.

Operational Date - The first day of the calendar month immediately following the
day that the Pond Fines Recovery Facility is (i) fully staffed and equipped to
conduct BP’s intended operations at that Facility and (ii) able to operationally
produce 20,000 tons of Conforming Clean Coal during a calendar month.

Operations Plan - A written submittal from BP to PMC describing anticipated
operational events for the initial Term of this Agreement. It shall include (i)
a timetable in the form of a Gantt Chart for the completion of the construction
of all facilities contemplated by this Agreement, and plant start-up and
commissioning, (ii) production and quality forecasts, and (iii) manning chart,
and (iv) other material matters relevant to the conduct of Pond Recovery
Operations.

Parties - PMC and BP

Penalties - Price reductions to the Standard Compensation Rate based upon Clean
Coal deliveries from BP to PMC that do not meet the quality specifications set
out in Section 13.2 of this Agreement.

PMC’s Thickener Underflow - Waste material resulting from the operation of
Pinnacle Preparation Plant that is pumped and deposited in the Smith Branch
Refuse Impoundment, or delivered directly to the Pond Fines Recovery Facility.

Pond Fines Recovery Facility - The complete facility required to excavate,
process, produce, deliver and receive, as applicable, Raw Slurry and Clean Coal.
The facility includes but is not limited to a processing plant, a refuse
dewatering plant, a dredge and one or more access roads, an electric substation,
and miscellaneous utilities, pipes and valves.

Pond Recovery Operations - All operations at the Pond Fines Recovery Facility
which are intended to convert or facilitate the conversion of Raw Slurry into
Clean Coal and tailings, or are incidental thereto. Those operations include but
are not limited to (i) the dredging, removal and transport of raw slurry from
the Slurry Pond Site to the Pond Fines Recovery Facility, (ii) the washing of
the Raw Slurry, (iii) the drying of the Clean Coal and Tailings, (iv) the
re-deposition of the Tailings in the impoundment, (v) the delivery of Clean Coal
to the Delivery Point, (vi) the treatment of process water for both the Pond
Fines Recovery Facility and Pinnacle Preparation Plant and (vii) all other
activities as are necessary or incidental to the foregoing.

 

2

 

--------------------------------------------------------------------------------



Processing Fee - The Standard Compensation Rate paid by PMC to BP for
excavating, transporting and cleaning Raw Slurry; including the sampling,
analyzing and transporting of the clean coal from the Pond Fines Recovery
Facility to the Delivery Point, and the transporting and disposing of Tailings
and the treatment of process water for both the Pond Fines Recovery Facility and
the Pinnacle Preparation Plant.

Production Year - A 12 month period that commences with the beginning of the
first full month after the Operational Date and ends 12 months later. The same
anniversary dates serve as the beginning and ending dates for all Production
Years included in the Agreement.

Profit Share Credit - A credit to be applied against amounts due to BP from PMC
calculated pursuant to Section 13.5 of this Agreement.

Quality Specifications - The maximum quantitative level of moisture, ash, sulfur
and oxidation (as provided in Section 10.2 of this Agreement) that Clean Coal
can contain in order to be defined as Conforming Clean Coal and be subject to
the Standard Compensation Rate.

Raw Slurry - All coal fines, coal waste, thickener undertow, or other materials
deposited in the Smith Branch Refuse Impoundment or contained in the thickener
discharge piping.

Raw Slurry Cost - Applicable for direct sales by BP as defined in Section 13.5.

Slurry Pond Site - The Smith Branch Refuse Impoundment as shown and depicted as
such on Exhibit A.

Standard Compensation Rate - As defined in Section 3.2.

Tailings - Waste material resulting from the processing of Raw Slurry and the
production of Clean Coal at the Pond Fines Recovery Facility, including the
remnant of Raw Slurry processed at the Pond Fines Recovery Facility that did not
yield a marketable clean coal product.

Term - The period during which this Agreement is in full force and effect, as
provided in Section 3.1.

Toe Ponds - Existing sedimentation ponds, as shown on Exhibit A, that are
located at the downstream base of the Smith Branch embankment.

Ton(s) - Two Thousand (2000) pounds of dry coal calculated on a moisture free
basis.

Undesirable Flowability - A condition where either the Clean Coal by itself, or
the blend of Clean Coal and Mine 50 coal causes plugging, fouling and jamming of
chutes, silos, rail cars and barges in the storage or transportation system.

2.0 PMC Property

Section 2.1 - Non-Exclusive Easement - PMC shall grant and by this Agreement
does grant to BP a non-exclusive right and easement (i) for access by vehicular
traffic and pedestrians over and across the lands leased or owned by PMC, (ii)
along the haul roads identified in Exhibit A

 

3

 

--------------------------------------------------------------------------------



for access to, from and between the public road, and the Slurry Pond Site, (iii)
on and over the Slurry Pond Site for the purpose of Pond Recovery Operations,
including the right to dredge, and (iv) for installation of utilities which BP
reasonably believes are necessary to conduct the Pond Recovery Operations
provided, however, that Beard’s use of easement shall not unreasonably interfere
with PMC’s operations. The location of utilities shall be subject to the written
approval of PMC. Such Approval will not be unreasonably withheld, conditioned or
delayed, prior to the installation of utilities along the easements.

BP shall be responsible for maintaining all haul roads used exclusively by BP
for the delivery of coal, except for haul roads used by other parties for
delivery of coal or other materials. If other parties use the haul roads, the
cost of road maintenance shall be proportionally split between BP and such other
parties in accordance with tons of coal respectively hauled.

Section 2.2 - Lease for Recovery Operations - PMC shall grant or cause to grant
a lease (in the form of the attached Exhibit C) for the amount of $1.00 payable
by BP, that will encompass all the lands and property shown on Exhibits A for
(i) the construction, installation, and operation of the Pond Fines Recovery
Facility, a refuse plant, and an electrical substation, (ii) the stockpiling of
Clean Coal, (iii) storage and office trailers, (iv) the storage of supplies and
spare parts, (v) for the parking of equipment and employee vehicles, and (vi)
other matters incidental to and in furtherance of the Pond Recovery Operations.
The term of the lease shall run concurrent with the Term.

Section 2.3 - Raw Slurry - PMC shall grant BP the exclusive right to remove and
recover Raw Slurry for processing in the Pond Fines Recovery Facility (i.e.
subject to the terms of this Section 2.3). This processing shall include the
re-deposition by BP of Tailings resulting from the Pond Recovery Operations into
the Smith Branch Refuse Impoundment. BP’s disposal of Tailings into the Smith
Branch Refuse Impoundment shall be in accordance with all applicable plans,
laws, or regulations stipulated in active permits concerning the disposal of
those Tailings and as approved by PMC, which Approval will not be unreasonably
withheld, conditioned or delayed if the disposal or the proposed disposal
complies with those plans, laws, regulations and permits. Raw Slurry shall be
available to BP on an “as-is” basis where deposited by PMC within the Smith
Branch Refuse Impoundment or available from PMC’s Thickener Underflow discharge
pipe. Title of ownership to Raw Slurry and processed clean coal shall remain
with PMC. PMC shall pay BP a fee for processing and delivering clean coal
acceptable to PMC to the delivery point. Title to coal not accepted by PMC will
vest in BP as provided in Section 13.5. BP shall dispose of the Tailings in the
manner required by this Agreement and/or applicable law and in such manner as
not to interfere with PMC operations or operations conducted under this
Agreement.

3.0 Term of Agreement

Section 3.1 - Term - Unless sooner terminated pursuant to Section 16 of this
Agreement, the initial Term of this Agreement (the “Term”) shall commence on the
date hereof and shall end six years from that date (the “Initial Term”). The
Initial Term shall be renewable for a second term of (4) four years (the “Second
Term”), if sixty (60) days prior to the expiration of the Initial Term exercised
by notice pursuant to Article 15 of the General Terms and Conditions (Exhibit B)
the Parties meet to discuss and determine if (i) there remain significant
amounts of

 

4

 

--------------------------------------------------------------------------------



recoverable clean coal in the Pond, (ii) BP is in substantial compliance with
all of its covenants and obligations under this Agreement and (iii) the parties
mutually agree to renew, which agreement will not be unreasonably withheld,
delayed or conditioned by either party if the conditions in items (i) and (ii)
of this sentence are satisfied. The Second Term shall commence immediately
following expiration of the Initial Term. The term of all easements, exclusive
and non-exclusive rights, and leases granted in Sections 2.1, 2.2, and 2.3 shall
run concurrently with the term of this agreement.

Section 3.2 - Market Price Cost Re-openers - With the exception of the penalties
and the discounts set out in Sections 13.2 and 13.3 of this Agreement, the
Standard Compensation Rate for Conforming Clean Coal processed and delivered by
BP to the Delivery Point and acceptable to PMC will be $24.00 per Ton
(moisture-free dry basis) for the first four years of the Initial Term. On the
(i) four year anniversary of the Agreement, (ii) six year anniversary of the
Agreement, and (iii) the eight year anniversary of the Agreement, either Party
seeking an adjustment to the Standard Compensation Rate can request a Market
Price Re-opener by giving the other party 90 days notice of its intent to call
for a re-opener. The Parties will use their best commercial efforts in good
faith to negotiate an adjusted Standard Compensation Rate that takes into
account published changes in the cost of power, labor and supplies (a recognized
index) in the previous 4 years.

4.0 Facility Design

Section 4.1 – Delivery of Proposed Design - Within (30) Thirty days after the
date hereof, BP shall submit a proposed design for a two hundred (200) TPH Pond
Fines Recovery Facility to PMC for Approval. Within fourteen (14) days after
PMC’s receipt of BP’s proposed design of that Facility, PMC either will grant
Approval of BP’s design or will submit to BP its written proposed revisions to
the design of that Facility. If PMC submits proposed revisions to BP’s proposed
design, BP will promptly incorporate into the proposed design of the Facility
all mutually acceptable revisions and resubmit the design of the Facility to PMC
for its Approval.

Within seven (7) days after PMC’s receipt of that revised design, PMC will
provide written Approval or rejection of the design to BP. Promptly after
receipt of PMC’s written Approval of the proposed design of the Pond Fines
Recovery Facility and BP’s receipt of required state and federal regulatory
authorizations, BP, at its sole expense, shall commence construction and
installation of the Pond Fines Recovery Facility.

Section 4.2 - Bonus/Penalty

BP will use its commercially reasonable efforts to bring the production and
staffing level of the Pond Fines Recovery Facility up to 20,000 tons of Clean
Coal per month (i.e. “Operational Date”) within 240 calendar days of receiving
all of the required Federal, State and local authorizations needed, to begin the
construction of the Pond Recovery Facility and installation of the various
ancillary components related to power distribution, pond water level controls,
delivery system, and make-up water system.

In the event that the Pond Recovery Facility is producing the Minimum Base
Amount earlier than the Operational Date, PMC will grant bonus compensation to
BP in the amount of $1.00 per

 

5

 

--------------------------------------------------------------------------------



Ton for all coal processed and accepted by PMC prior to 240 days after receiving
the required authorizations (“Target Operational Date”).

After receipt of state and federal regulatory authorizations, BP shall provide
written notice to PMC of the Operational Date and Penalty Date. Both dates shall
be approved by PMC within 14 days.

No Bonuses or Penalties will be credited to or assessed against BP, for any
reason, if BP is unable to ship the Minimum Base Amount between the Target
Operational Date and the Penalty Date.

5.0 Operations Plan

Section 5.1 - Within seven (7) days of the date hereof, BP shall submit to PMC
the Operations Plan for approval. Within fourteen (14) days after PMC’s receipt
of the Operations Plan, the Approval of the Plan shall be returned to BP.

6.0 BP Covenants

Section 6.1 - Install & Operate a Pond Fines Recovery Facility - BP will install
and operate the Pond Fines Recovery Facility and other equipment and machinery
necessary to conduct the Pond Recovery Operations during the Term, conditioned
upon the prior mutual agreement of PMC and BP concerning the design of the Pond
Fines Recovery Facility, as provided in Section 4.1 of this Agreement and the
terms of the Operating Plan, as provided in Section 5.1 of this Agreement.

Section 6.2 - Recover the Maximum amount of Clean Coal - BP will use its
commercially reasonable efforts to recover the maximum amount of Conforming
Clean Coal from the Raw Slurry. Those efforts shall be in compliance with the
Operating Plan.

Section 6.3 - Comply With all Applicable Laws, Permits, etc. - BP will conduct
Pond Recovery Operations in compliance with all applicable laws, permits and
terms contained herein.

Section 6.4 - Pond Recovery Operations Carried out in a Workman like Fashion -
Pond Recovery Operations will be performed in a workman like manner consistent
with industry standards.

Section 6.5 - Maintain the Pond Fines Recovery Facility - BP will be solely
responsible for maintaining the Pond Fines Recovery Facility.

Section 6.6 - Payment of Beard Employees and Contractors - BP will be solely
responsible for compensating its employees and contractors in connection with
the performance of the Pond Recovery Operations.

Section 6.7 - Payment of Taxes Related to Employees - BP will be solely
responsible for payment of worker’s compensation insurance, employment taxes,
and any benefits provided by signatory labor agreements satisfying in all
respects the requirements of applicable laws or agreements for its employees
involved in any aspect of the Pond Recovery Operations.

 

6

 

--------------------------------------------------------------------------------



Section 6.8 - Insurance - During the term of this Agreement and while conducting
facility closing, reclamation or any work on PMC’s premises, BP will maintain,
and BP will require its agents, contractors, affiliates and successors to
maintain insurance coverage in amounts and limits as shown on Exhibit B attached
hereto and PMC will be named as an additional insured.

Section 6.9 - Electrical Power - BP will promptly reimburse all costs paid by
PMC for electricity consumed by the Pond Fines Recovery Facility. Beard will
install and read an electric meter at the Recovery Plant to determine monthly
usage and demand factor. PMC shall have the right to audit the readings at any
time. The amount for reimbursement will be determined by PMC with the utmost
good faith and reasonableness, and in accordance with BP’s monthly usage and
PMC’s cost for electricity.

Section 6.10 - Production of Minimum Base Amount - From and after the
Operational Date, BP will process sufficient Raw Slurry to produce and deliver
to PMC at least the Minimum Base Amount each month during the Initial Term of
this Agreement and any subsequent renewal thereof.

Section 6.11 - BP Deliveries to Delivery Point - Deliveries will be scheduled as
required to permit the uniform blending of Clean Coal with Pinnacle Preparation
Plant product. Any re-handling of Clean Coal within or from the Delivery Point
to the Clean Coal Stockpile Reclaim Bunker shall be the responsibility of PMC.

Section 6.12 - Clean Coal Quality & Truck Weights - BP will provide all required
equipment and labor to weigh, sample and arrange for lab analyses of Clean Coal
processed from Raw Slurry in accordance with the terms set out in Section 11 of
the Agreement

Section 6.13 - Discharge of the Pinnacle Plant Thickener Underflow - BP shall
not prohibit PMC from discharging its thickener underflow directly into Smith
Branch. The parties recognize that BP may elect to direct Thickener Underflow
straight to the Pond Recovery Facility.

BP will prepare a fail-safe plan to insure that BP’s handling of thickener
underflow does not disrupt operations at the PMC plant. The plan will be
submitted within 30 days of the date hereof, and PMC shall Approve or suggest
revisions within 30 days of receiving the plan. If Thickener Underflow has been
directed to the Pond Recovery Facility and such facility cannot process it in a
manner to avoid disruptions at the PMC plant, PMC will have the right to
immediately redirect such flow to the Smith Branch.

Section 6.14 - Demolition of Pond Fines Recovery Facility - BP shall, at its
expense, commence demolition of the Pond Fines Recovery Facility within sixty
(60) days after the termination of this Agreement. All structures, equipment,
piping, access roads, and other appurtenances incidental to the facility shall
be removed, soils contaminated with fuels, oils, processing chemicals or other
contaminants shall be reclaimed, and disturbed areas shall be re-graded to
pre-Agreement condition and seeded, all to be completed by BP within 180 days
after termination of this Agreement.

Prior to construction of the Pond Fines Recovery Facility, soil samples shall be
taken and analyzed by BP to serve as a baseline for comparison purposes should
there be contamination that needs to be reclaimed after the facility is removed.

 

7

 

--------------------------------------------------------------------------------



7.0 PMC’s Covenants

Section 7.1 - PMC will provide Electrical Power for use by BP - Power for the
Pond Fines Recovery Facility will be from PMC’s existing 34.5 kV power
distribution systems. BP will assume all tie-in costs payable to third parties.

Section 7.2 - PMC’s Minimum Processing Fee & Sales to Third Parties. - PMC will
accept delivery of and pay processing fees for the Minimum Base Amount of
Conforming Clean Coal in each month of the Initial Term and any renewal term in
accordance with stipulations contained in this Agreement. Additional Conforming
Clean Coal in excess of the Minimum Base Amount or Non-Conforming Clean Coal may
be accepted at the sole discretion of PMC. If any Conforming Clean Coal is not
accepted by PMC within 60 days of its proposed delivery by BP, then BP may,
subject to the terms of this Agreement and with PMC’s consent, sell that Clean
Coal to third parties, title to such Clean Coal passing to BP immediately prior
thereto. BP will remit to PMC out of the proceeds of such sales any amounts due
and payable by PMC to Natural Resource Partners, L.P. or its affiliates in
respect of such sales.

Section 7.3 - Weekly Operating Schedule - PMC will provide BP with a weekly
operating schedule for the Pinnacle Preparation Plant indicating when Mine 50
coal will be processed in the Pinnacle Preparation Plant and the amount of
Conforming Clean Coal desired by PMC. The schedule will be communicated to BP by
fax, e-mail or other agreed written method, before 5:00 pm, each Friday during
the Term of this Agreement. PMC assumes no responsibility for the use of this
schedule by BP. PMC reserves the right to change the operating schedule as
reasonably required. When changes to the operating schedule occur, PMC shall use
reasonable. efforts to promptly inform BP of the changes.

Section 7.4 - Reclamation of Smith Branch Coal Refuse Disposal Facility - With
the exception of work described in Section 6.14 of this Agreement, PMC will
perform all final reclamation work required at Smith Branch Coal Refuse Disposal
Facility.

8.0 Reservations

Section 8.1 - Warranty - It is understood and accepted by BP that PMC does not
warrant the condition, quantity, quality of the Raw Slurry or the Pond Fines
Recovery Facility performance, pond recovery plant efficiency, refuse dewatering
plan or economic viability of the Operations Plan for recovery of any pond fines
that may exist within the Smith Branch Impoundment. PMC warrants to BP that, to
PMC’s knowledge, there is no “hazardous substance”, as defined in the federal
Comprehensive Environmental Response, Compensation and Liability Act (42 USC,
9601 et seq.), in the Smith Branch Refuse Impoundment in violation of any
applicable law.

Section 8.2 - Agreement Limited to Clean Coal From Slurry - Except as otherwise
provided in this Agreement with respect to BP’s recovery, processing and use of
Raw Slurry, it is understood and agreed by BP that any and all of the naturally
occurring and in-place timber, coal, gas, hydrocarbons, gob gas, other minerals,
and any and all substances, whether known or which may come to be known in the
future, in the Smith Branch Impoundment or any other property of PMC, are the
sole property of PMC. Except as otherwise permitted in this Agreement, BP shall

 

8

 

--------------------------------------------------------------------------------



not have the right to cut, use, remove, damage, or destroy any natural resources
without the prior written consent from PMC.

9.0 Access to Other’s Facilities

Section 9.1 - Access to Pond Fines Recovery Facility - PMC may observe and
inspect the Pond Fine Recovery Facility. Prior to entering BP facilities, PMC
will provide the BP employee in-charge with date and time of the proposed visit,
number of persons who will be visiting and the expected duration of visit.
Observations and inspections will be conducted in such a manner as to cause
minimal interference with the Pond Recovery Operations. PMC shall be solely
responsible for the safety of all such visitors and any damages caused by all
such visitors.

Section 9.2 - Access to PMC Facilities - BP personnel may observe and inspect
PMC processing facilities. Prior to entering PMC facilities, BP will provide
PMC’s shift foreman with the date and time of the proposed visit, area to be
inspected, number of persons who will be visiting and the expected duration of
visit. Observations and inspections will be conducted in such a manner as to
cause minimal interference with PMC operations. BP shall be solely responsible
for the safety of all such visitors and any damages caused by all such visitors.

10.0 Recovered Pond Fines

Section 10.1 - PMC Option - BP hereby grants PMC the exclusive option to accept
all, or any portion, of BP’s Conforming Clean Coal or Non-Conforming Clean Coal
processed and delivered at the Standard Compensation Rate, less any applicable
Penalties and any Bonuses as set forth in Sections 4, 5 & 10 of this Agreement.

No later than the 20th day of each calendar month, BP shall specify to PMC the
anticipated volume and quality of Conforming Clean Coal and Non-Conforming Clean
Coal projected by BP to be processed in the following calendar month. PMC shall
provide BP with its written election to exercise its option to accept Clean Coal
in excess of the Minimum Base Amount no later than the 10th day of that same
following month. PMC’s election shall contain the number of Tons of Conforming
Clean Coal and Non-Conforming Clean Coal that PMC will accept and for which the
processing fee will be due.

If PMC does not make the election by the 10th day of the following month, or
makes that election but does not elect to accept all the Clean Coal held longer
than 60 days by BP, then BP may, at its sole election and with the deemed
consent of PMC, sell all or any of that excess Clean Coal in a Direct Sale to
third parties.

Section 10.2 - Conforming Clean Coal - If the weighted average of all Clean Coal
produced at the Pond Fines Recovery Facility during a calendar day satisfies the
Quality Specifications for Conforming Clean Coal, then all of the Clean Coal
produced during that day is deemed to be Conforming Clean Coal. Conforming Clean
Coal shall meet or exceed the following Quality Specifications on a dry basis.

 

9

 

--------------------------------------------------------------------------------



 

Total Moisture:

Less than or equal to

17.0%

Ash:

Less than or equal to

5.50%

Sulfur:

Less than or equal to

0.80%

Oxidation

Greater than or equal to

80.0%

Flowability

Free flowing - Non-clumping

 

 

Section 10.3 - Coal Handling Problems - Should there be any Undesirable
Flowability problems resulting from either the Recovered Clean Coal or the
blend, PMC maintains the right to suspend deliveries while BP and PMC take
whatever corrective measures are necessary to remedy the fouling and plugging
problems. If deliveries are delayed because of handling problems, BP will have
the right to examine and evaluate the blending procedures in effect at the
Delivery Point and make recommendations for corrective action.

11.0 Measurement of Coal Deliveries

Section 11.1 - Establishment of Tonnage - BP shall install, maintain and cause
to be certified for accuracy, a belt scale at the Pond Recovery Plant and a
truck scale near the Delivery Point. The type, location and accuracy of scales
shall be approved by PMC, which Approval will not be unreasonably withheld,
delayed or conditioned. Each operating day during the term, BP shall deliver to
PMC a daily log of deliveries, showing a listing by truck number, time loaded or
weighed, tare weight, as-received coal weight, and moisture free coal weight.

BP shall prepare and submit to PMC for approval a sampling plan which shall be
an approved truck sampling program which will determine quality specification
and the amount of dry tons of delivered coal. The plan will be provided to PMC
within 60 days of the date hereof, and PMC shall either Approve the plan or
suggest adjustments to the procedures, and return the plan for BP.

Section 11.2 - Sampling Size and Frequency - BP shall implement procedures to
determine sample size and sample frequency of the Clean Coal. Samples shall be
of sufficient size and frequency to accurately predict with at least 95%
confidence, the quality parameters of the Clean Coal.

12.0 Stipulations

Section 12.1 - Force Majeure - In the event the Minimum Base Amount of
Conforming Clean Coal is unable to be delivered by BP to PMC for any cause
beyond the reasonable control of BP (other than as a result of the fault or
negligence of BP) which wholly or partially prevents BP’s performance of its
obligations under this Agreement, that tonnage is deemed Force Majeure as
defined in Article 14 of the General Terms and Conditions (Exhibit B).

13.0 Compensation

Section 13.1 - Standard Compensation Rate - PMC shall compensate BP $24.00 for
each Ton of Conforming Clean Coal processed, delivered and blended with Mine 50
Coal. The Standard Compensation Rate shall be subject to Penalties for
Non-Conforming Clean Coal.

 

10

 

--------------------------------------------------------------------------------



Section 13.2 - Penalties for Non-Conforming Clean Coal - If PMC accepts
deliveries during any one-day period of Non-Conforming Clean Coal, the Standard
Compensation Rate for deliveries for that day will be reduced as follows:

Moisture -

$1.00 per ton for coal with moisture ranges between 17-19%

Ash -

$2.00 per ton for coal with ash content ranges between 5.5-6%

Sulfur -

$1.00 per ton for coal with sulfur content ranges between 0.80-0.90%

 

The processing fee for Non-Conforming Coal exceeding any of the upper most
ranges shall be negotiated if and when accepted by PMC.

Section 13.3 - Production Taxes - PMC shall be responsible for the payment of
black lung excise taxes, state reclamation taxes, federal reclamation taxes, and
West Virginia severance tax attributable to, or imposed in connection with the
extraction, excavation, processing, production, transportation, distribution or
sale of the recovered pond fines. A credit equal to the production taxes
applicable to direct sales by BP (Section 13.4) will be made by PMC against
amounts due to BP.

Section 13.4 - Direct Sales by BP - BP may, with the deemed consent of PMC, sell
to third-parties any or all Recovered Pond Fines that PMC does not accept and
that BP purchases from PMC for $.25 per raw ton. PMC will credit against amounts
due to BP an amount equal to $.25 per ton for all raw slurry processed for third
party sales. BP shall provide PMC by the tenth (10th) day of the first month of
each quarter notification of quantity and price for all Direct Third-Party Sales
made by BP for the previous quarter.

For sales to such third-parties, a Profit Share Calculation shall be made by
deducting from the third party sales price: (i) $20.00 per Ton for the BP
production cost, (ii) raw slurry cost to PMC of $0.25 per Ton and (iii) any
applicable production taxes paid by PMC. The remainder of the third party sales
price will be distributed between BP and PMC as follows: 50% PMC and 50% BP.

Section 13.5 - Billing - Subject to the provisions of Sections 13.1, 13.2, and
13.3, BP shall invoice PMC for Conforming and Non-conforming Clean Coal accepted
by PMC by the tenth (10th) day of each month for the preceding month. PMC shall
pay such invoices within 30 days of receipt of such invoice.

Section 13.6 - Payment - PMC shall invoice BP for Electrical Power identified in
Section 6.9 by the twentieth (20th) day of each month for the preceding month.
BP shall provide PMC meter readings indicating electricity consumption and
demand factor by the tenth (l 0th) day of each month for the preceding month. BP
shall pay such invoices within 30 days of receipt of such invoice.

At the end of every production year there shall be a reconciliation of the
monthly payments and discounts earned for the full year. If there are
discrepancies between monthly and yearly amounts appropriate adjustments and
payments will be made.

Section 13.7 - Section 29 Tax Credits - All current Section 29 tax credits, if
eligible, or any future tax credits resulting from the mining or processing of
raw slurry and / or subsequent sale

 

11

 

--------------------------------------------------------------------------------



of clean coal or other activities covered by this Agreement shall be solely
owned and applied by PMC.

Section 13.8 - Accounting, Banking, Marketing and Purchasing by BP - Effective
January 1, 2007, BP will contract with PinnOak Resources, LLC to perform all
accounting, banking, marketing and purchasing activities for BP.

14.0 Permits

Section 14.1 - Permits - BP shall apply for and maintain an Air Quality permit
covering the Pond Recovery Operations. BP shall pay for all costs in obtaining
an Air Quality Permit covering its operations at PMC.

Section 14.2 - Permit Revisions - All required Permit revisions must be in the
name of PMC, and must be secured by PMC personnel. BP shall assist PMC employees
and their consultants in any way that is requested in securing the needed Permit
changes, and in obtaining permission for an early start of construction. Some of
the permits that must be revised are: Mine Safety Health Administration ID
Number 1211WV40700-01, WVDEP Office of Mining and Reclamation Permit No.
0-4022-92 and NPDES Permit Number 13883. BP shall assist with obtaining permit
revisions in the name of PMC at no cost to PMC. Any other costs in obtaining
permit revisions shall be for the account of PMC.

Section 14.3 - Compliance - BP shall have full responsibility and liability for
compliance with terms and conditions of all permits, regardless whether the
permittee is BP or PMC. Any fees, fines, assessments, civil penalties, bond
premiums, and other expenditures resulting from federal, state, and local law,
rule regulation, or order, enforcement or over-site thereof by the regulatory
authority, including maintenance of environmental compliance during the course
of Pond Recovery Operations, shall be at BP’s expense.

Section 14.4 - Water Quality - BP shall not discharge water from the Pond
Recovery Operations to any drainage course other than the Toe Ponds downstream
of the Smith Branch Impoundment. Any water discharged from the recovery
operations to the Toe Ponds shall meet or exceed the following NPDES permit
limits (such limits shall automatically be adjusted from time to time to reflect
any future changes to the applicable NPDES levels):

Iron:

3.0 mg/1 average

6.0 mg/l maximum

Suspended Solids:

35 mg/1 average

70 mg/1 maximum

Ph:

6.0 minimum

9.0 maximum

 

15.0 Process Water

Section 15.1 - Process Water - During the term of this agreement, BP shall
furnish process water to Pinnacle Preparation Plant. A pipeline with required
valves and controls, approved by PMC, shall be installed by BP to furnish and
maintain the water level in the Pinnacle Preparation Plant head-tank in excess
of 75% full. Water furnished to the head tank shall contain no higher than 3.0
mg/1 of iron, contain 35 mg/1 or less of suspended solids and have Ph between
7.0 and 7.9. Pond Recovery Operations shall not preclude BP’s obligation to
furnish PMC sufficient quantity or quality of process water for the successful
operation of Pinnacle Preparation Plant. In the

 

12

 

--------------------------------------------------------------------------------



event of insufficient quantity or unacceptable quality of process water for
Pinnacle Preparation Plant, BP shall suspend Pond Recovery Operations and make
necessary process, equipment or any other modifications required.

16.0 Termination of Agreement

Section 16.1 - This agreement shall terminate on a date prior to the date
referred to in Section 3.1 under the following circumstances:

 

(a)

If PMC and BP mutually agree;

 

(b)

In the event of a material breach of any provision hereof by either Party, which
breach is not cured within 180 days (“the Cure Period”) after receipt of written
notice thereof from the other Party, the non-breaching Party may terminate this
Agreement by giving notice of termination in writing to the Party in breach, but
any such breach shall not release either Party of any obligations incurred prior
to such termination, if such breach cannot reasonably be cured within such 180
day period and the Party in breach has commenced and is diligently pursuing such
cure within such 180 day period, then the Party in breach shall have an
additional period of time (not to exceed 60 days after receipt of written notice
of such breach from the other Party) to cure such breach, and such other Party
may not terminate this Agreement during such extended cure period;

 

(c)

If an event of Force Majeure results in a complete cessation of PMC or BP
operations for a period of 180 consecutive days, the aggrieved Party, at its
sole option, may terminate this agreement by giving the other Party notice of
termination on or before the 30th day following the expiration of the 180 day
period;

 

(d)

 

 



13

 

--------------------------------------------------------------------------------



If PMC ceases, abandons, or significantly reduces mining levels by limiting
operation of the long wall mining system and coal processing operations at Mine
50, and BP is not in substantial breach of any of the terms of the Agreement,
BP, at its sole option and expense, may (i) agree to terminate this agreement,
or (ii) may exercise its option to continue operating under all of the terms of
the Agreement. PMC would retain its exclusive option to accept all or any
portion of the Conforming and Non-Conforming Clean Coal in accordance with the
terms of the Agreement. In the case where PMC significantly reduces production
at Mine 50, it would be released from its obligation to accept the Minimum Base
Amount of Clean Coal.

 

(e)

If either Party shall become insolvent or generally unable to pay its debts as
they become due, apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or custodian for it or any of its property, or make a general
assignment for the benefit of its creditors, permit or suffer to exist the
commencement of any bankruptcy, reorganization, debt arrangement or other case
or proceeding under any bankruptcy or insolvency law.

Section 16.2 - Additional Remedies - In addition to the remedies specified
herein, upon the occurrence of a material breach referred to in Section 16.0 (b)
that is not cured within the cure period provided above, the non-defaulting
Party shall have other remedies as are available to it under law or in equity.

Section 16.3 - Post Agreement Ownership of Facilities - At the termination of
this Agreement, BP shall retain responsibility and/or ownership of all
equipment, structures, pipelines or other facilities installed to operate the
Pond Fines Recovery Facility. The equipment, structures pipeline and other
facilities shall be removed as described in Section 6.14.

17.0 Dispute Resolutions

Section 17.1 - The parties agree to attempt to resolve all disputes arising
hereunder promptly, equitably and in a good faith manner, and to provide each
other with reasonable access during business hours to any and all non-privileged
records, information and data pertaining to any such dispute.

Section 17.2 - Arbitration - It is understood and agreed that any dispute,
controversy or claim under this agreement between the Parties that cannot be
resolved between the Parties, including any matter relating to the formation and
interpretation of this Agreement shall be submitted to binding arbitration. The
obligations of the Parties shall remain in full force and effect pending the
award in such arbitration proceedings. Arbitrations between Parties shall be
conducted pursuant to the then applicable Commercial Arbitration Rules of the
American Arbitration Association. Arbitrations shall take place in Pineville,
West Virginia, or such other location as the Parties mutually agree.

Unless the Parties otherwise agree, the arbitration shall be conducted before a
tribunal composed of three arbitrators. Each Party shall appoint an arbitrator.
The two-Party appointed arbitrators shall jointly appoint the third (who shall
be the chairperson). The arbitrators shall have the

 

14

 

--------------------------------------------------------------------------------



power and authority to determine the arbitrability of any dispute arising or
relating to this Agreement. The Parties waive any claim to any damages in the
nature of special, punitive, exemplary, consequential, or statutory damage in
excess of compensatory damages and the tribunal is specifically divested of any
power to award such damages. The judgment of the tribunal shall be final and
binding (not subject to appeal) on the Parties. Any court having jurisdiction
thereof may enter a judgment upon any arbitration award.

BP and PMC shall each bear one-half of the out-of-pocket third party costs and
expenses of arbitration.

18.0 General Terms and Conditions

Section 18.1 - General Terms and Conditions shall be as set-forth in Exhibit B,
“General Terms and Conditions to Agreement for a Pond Fines Recovery Facility
between Beard Technologies, Inc. and Pinnacle Mining Company, LLC” and which
General Terms and Conditions are incorporated into this Agreement by this
reference as if set forth verbatim herein.

This Agreement may not be amended, revised, modified or supplemented except by a
written agreement expressly stating the provisions to be amended, revised,
modified or supplemented which agreement has been signed by PMC and BP and
consented to by Beard Technologies, Inc. (“BTI”). Solely for purposes of this
Section 18.1, BTI shall be a third party beneficiary of, and entitled to enforce
and have have rights of remedy and redress with respect to any breach of the
second paragraph of this Section 18.1.

Section 18.2 – This Agreement embodies the entire agreement and understanding of
the Parties with respect to the subject matter hereof. This Agreement shall be
binding upon the Parties and their respective successors and assigns.

In Witness Whereof, the Parties have caused this Agreement to be executed by a
duly authorized officer or agent on the day and year first hereinabove written.

PINNACLE MINING COMPANY, LLC

 

 

By:  

/s/Benjamin M. Statler

 

Benjamin M. Statler

 

Its:

President

 

 

BEARD PINNACLE, LLC

 

 

By:  

/s/W.M. Beard

 

W. M. Beard

 

Its:

Chairman

 

 

15

 

 